Judgment, Supreme Court, New York County (Tompkins, J.), entered on October 13, 1982, inter alia, granting the application embodied in the petition, denying the cross motion to dismiss the petition and directing the Board of Elections to process the certificate of nomination and denying leave to intervene, unanimously reversed, on the law, the facts and in the exercise of discretion, without costs and without disbursements, and the petition dismissed. The defect of late filing is not curable for the reasons assigned. (Matter of Carr v New York State Bd. of Elections, 40 NY2d 556; Matter of Bristol v Chiavaroli, 40 NY2d 898 and Matter of Hutson v Bass, 54 NY2d 772.) (Appeal No. 14800.) Judgment, Supreme Court, New York County (Tompkins, J.), entered on October 13,1982 granting petitioner’s application, denying the cross motion to dismiss and granting the petition to the extent of directing the board to accept and process the certificate of nomination of petitioner, unanimously modified, on the law, the facts and in the exercise of discretion, to the extent of reversing the judgment appealed from insofar as it relates to the Democratic nomination and insofar as it denied intervention and, except, as thus modified, said judgment is otherwise affirmed, without costs and without disbursements. (See Matter of Gammerman v Board of Elections of City of N. Y., 90 AD2d 461 [Appeal No. 14799].) In the circumstances presented, intervention should have been granted to the proposed intervenors-appellants. Permission to appeal to the Court of Appeals is hereby granted to petitioner pro se. (Appeal No. 14801.) Judgment, Supreme Court, New York County (Tompkins, J.), entered on October 13,1982, confirming the report of the referee, denying the application and granting the cross motion to dismiss the petition to nullify the actions of the Democratic Judicial District Convention and to reassemble said convention, unanimously modified on the law, the facts and in the exercise of discretion, only to the extent of granting intervention to the proposed intervenors-appellants and otherwise affirmed, without costs and without disbursements. In the circumstances presented, intervention should have been granted to said proposed intervenors-appellants. Permission to appeal to the Court of Appeals is denied. Concur — Sullivan, J. P., Ross, Markewich, Silverman and Milonas, JJ.